Title: From George Washington to Major General John Sullivan, 3 March 1779
From: Washington, George
To: Sullivan, John

Dr sir
Hd Qrs [Middlebrook] 3d March 1779

Notwithstanding your letter of the 20th Ult. was directed to be forwarded in the most expeditious manner, yet it did not reach me till last night.
I shall write this day to Mr Wadsworth, who is at Hartford in Connecticut on the subject of the civil process against Capn Sessions and suggest a compromise, and his endeavours for the withdrawing, of the suit. Should this be agreed to, by the commissary who is the prosecutor it will no doubt be expected on your part that the military court should be suspended. If the affair is to be carried further I can have no objection to a court for the tryal of the commissary who is the principal object of your complaint. However to prevent any questions which might arise from its being composed of judges who may be supposed to have their feelings in some degree interested, it will be necessary to hold it in another department. But I would suppose the affair may be otherwise adjusted—and do not doubt but that Mr Wadsworth will promote this amicable purpose as he informed me sometime ago that all differences were ⟨at⟩ an end—I am &.
G. W——n 